Citation Nr: 1534963	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-01 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether a reduction in the disability rating for the Veteran's mechanical low back pain with degenerative changes at L5-S1 from 20 percent to 10 percent, effective April 1, 2008, was proper.

2.  Entitlement to an increased disability rating for mechanical low back pain with degenerative changes at L5-S1.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to November 1989, December 1991 to October 1999, and February 2007 to November 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

The Board notes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not also contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the appeal stems from a claim for increased rating for the low back, and the RO has specifically addressed the 10 percent evaluation for the low back, finding that a higher rating is not warranted.  The Veteran has also offered testimony on entitlement to an increased rating.  Accordingly, the Veteran's appeal before the Board includes both the propriety of the rating reduction and a claim for an increased rating.

The issue of entitlement to an increased disability rating for mechanical low back pain with degenerative changes at L5-S1 is addressed in the REMAND portion of the decision below and REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service-connected mechanical low back pain with degenerative changes at L5-S1 was rated 20 percent disabling for more than five years when the RO reduced the rating to 10 percent.
 
2.  The RO's January 2008 decision reducing the Veteran's low back disability rating was made based on one examination and without a finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since his prior February 2003 VA examination.


CONCLUSION OF LAW

The January 2008 rating decision reducing the Veteran's low back disability rating from 20 percent to 10 percent disabling is void ab initio.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.105, 3.344 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Following a review of the record, the Board finds that the rating reduction for the Veteran's mechanical low back pain with degenerative changes at L5-S1 from 20 percent to 10 percent, effective April 1, 2008, was improper, and that restoration is warranted.  Specifically, the Board finds that the RO improperly reduced the rating based on one examination and without a determination as to whether there was actually any improvement.

Initially, because the RO's action reduced the Veteran's combined disability     rating from 20 percent to 10 percent, resulting in a reduction in the amount of compensation payable to the Veteran, the procedural requirements of 38 C.F.R. § 3.105(e) apply.  Here, the RO complied with those requirements in its March 2007 notice of the proposal to reduce the low back disability rating, and in the January 2008 rating decision reducing the disability rating.  As the notice and due process requirements of 38 C.F.R. § 3.105(e) have been completed, no further discussion in this regard is necessary.

Next, the Board finds that the RO improperly reduced the Veteran's low back disability rating based on one examination and without a determination as to whether there was actually any improvement, to include whether any improvement represented improvement in the Veteran's ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413 (1993); 38 C.F.R.  §§ 3.344(a), 4.1, 4.2, 4.10 (2014).

In this regard, a 20 percent disability rating for mechanical low back pain with degenerative changes at L5-S1 was in effect from August 20, 2001 to February 15, 2007, at which time the Veteran went on active duty, and then from November 18, 2007 until April 1, 2008, a period of more than five years.  Thus, the provisions     of 38 C.F.R. § 3.344(a) apply and provide that illnesses or disabilities subject to temporary or episodic improvement are not to be reduced on the results of any one examination, except in those cases where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.

Here, the RO weighed the results of a November 2006 spine examination, which indicated that the Veteran no longer met the criteria for a 20 percent rating.  However, the RO did not consider other pertinent evidence, including lay statements during the November 2006 VA examination and in a December 2007 written statement that the Veteran's low back was causing him significant problems at work, such that he reported in December 2007 that, due to physical problems including his low back disability, he was going to resign from his position once he was accepted into a vocational rehabilitation program.  Nor did the RO order additional examination to ensure that there was actual improvement in the Veteran's condition.  While it appears that an attempt was made to schedule the Veteran for imaging related to his spine sometime around March 2007, and that the Veteran was not able to be reached, there is no indication that the RO attempted to schedule another physical examination to determine whether there was actual improvement.  Furthermore, while the contractors indicated in March 2007 that the Veteran was not able to be reached, the Board notes that he did appear for an unrelated VA contract examination in February 2008.  Thus, it appears that the Veteran could have been scheduled for another VA examination and he was not.

The Board notes that post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated, and here such evidence supports that the Veteran's overall condition had not actually improved.  The record shows that in April 2008, the Veteran resigned from his physically demanding job due, in part, to his back disability.  He further testified in June 2015 that he no longer does any lifting and constantly wears a back brace for support. 

Additionally, and most crucially, the RO did not make a specific finding that the Veteran's ability to function under the ordinary conditions of work and life had actually improved since his prior February 2003 VA examination.  In this regard, during the February 2003 VA examination, while the Veteran reported pain           with prolonged sitting or standing, he did not report any effects on occupational functioning, specifically relating to lifting.  However, in November 2006, the VA examiner noted the Veteran's occupation as a ship's mechanic and found functional impairment in performing pushups and lifting equipment or tools greater than 50 pounds.  In any rating reduction case it must be determined that an improvement in   a disability has actually occurred with respect to a Veteran's ability to function under the ordinary conditions of life and work.  Faust v. West, 13 Vet. App.342 (2000); Brown v. Brown, 5 Vet. App. 413 (1993).  In this case, no such determination was ever made by the November 2006 VA examiner or by the RO.  Consequently, the Board finds that the evidence of record was insufficient for the RO to reduce the Veteran's disability rating and, thus, that reduction was improper. 

The law is clear that certain procedures must be followed when a disability rating   is reduced.  The failure to comply with the foregoing requirements renders the reduction from 20 percent to 10 percent void ab initio.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). 

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  That action is required in the instant case.  Accordingly, the previously assigned 20 percent rating for the Veteran's service-connected mechanical low back pain with degenerative changes at L5-S1 is restored as of the date of reduction on April 1, 2008.


ORDER

A 20 percent disability rating for mechanical low back pain with degenerative changes at L5-S1is restored effective April 1, 2008.


REMAND

Regarding the increased rating claim on appeal, the Veteran has not had an examination since November 2006 to evaluate his low back disability.  

The Board points out that 38 C.F.R. § 3.326(a) provides that individuals for     whom examinations have been authorized and scheduled are required to report     for such examinations.  Further, the provisions of 38 C.F.R. § 3.655 address the consequences of a veteran's failure to attend scheduled medical examinations.  When the examination is scheduled in conjunction with a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655.

In this case, while the record shows that the Veteran has failed to attend scheduled examinations in the past due to work outside of the country, he has recently indicated that he is willing to report for a new examination.  He has also reported that his wife was usually home for purposes of contacting him in conjunction     with the scheduling of an examination.  Given the amount of time since the last examination and absence of ongoing treatment since that examination, an additional attempt should be made to examine the Veteran.  Allday v. Brown, 7 Vet. App. 517 (1995).  

The Veteran is hereby informed that failure to report for a scheduled examination or failure to cooperate with any requested development may result in the denial of the claim.  38 C.F.R. § 3.655 (2014).

The Veteran is also requested to keep VA advised as to his current address and telephone numbers so that he can be contacted for scheduling of an examination. 

On remand, relevant ongoing treatment records relating to the low back should be obtained, if any.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran reported he was seen by the Austin VA medical center. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses,     and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his low back disability.  After securing any necessary releases, the AOJ should request any relevant records identified which are not duplicates of those contained in the claims file.  In addition, obtain relevant ongoing      VA treatment records.  If any requested records are unavailable, then the file should be annotated as such    and the Veteran should be so notified.

2.  Then, schedule the Veteran for a VA spine examination to determine the current severity of his low back.  As the Veteran is often out of the country for work, attempts to schedule such examination while he is in the United States should be made to the extent possible.  

The claims folder and electronic treatment records must be reviewed by the examiner in conjunction with the examination.  All indicated studies should be performed and all findings should be reported in detail, to include range of motion studies. 

3.  After the development requested above as well as any additional development deemed necessary has been completed to the extent possible, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


